                                      1    LATHROP GPM LLP                                      DISCOVERY MATTER
                                      2    Laura Reathaford
                                           Laura.Reathaford@LathropGPM.com
                                      3    1888 Century Park East, Suite 1000
                                      4    Los Angeles, CA 90067
                                           310.789.4600
                                      5    310.789.4601
                                      6
                                           Attorneys for Defendants
                                      7    OLYMPUSAT, INC., TOM MOHLER
                                      8

                                      9                       UNITED STATES DISTRICT COURT
1888 CENTURY PARK EAST, SUITE 1000




                                     10                     CENTRAL DISTRICT OF CALIFORNIA
      LOS ANGELES, CA 90067




                                     11   MARIA LUZ ZUCCHELLA, an                 Case No. 2:19-cv-07335 DSF (PLAx)
        LATHROP GPM LLP




                                     12   individual,
                                                                                  [Assigned to the Hon. Dale S. Fischer,
                                     13                          Plaintiff,       Courtroom 7D]
                                          vs.
                                     14
                                                                                  ORDER RE STIPULATED
                                     15   OLYMPUSAT, INC., a Florida
                                                                                  PROTECTIVE ORDER
                                          corporation; TOM MOHLER, an
                                     16   individual, OLYMPUSAT HOLDINGS,
                                     17   INC., a Florida corporation, OCEAN
                                                                                  Complaint Filed:     July 15, 2019
                                          NEW MEDIA, LLC, a Florida
                                     18                                           Counterclaims Filed: October 25, 2019
                                          corporation, and OCEAN
                                     19   COMMUNICATIONS, INC., a Florida
                                                                                  Discovery Cut-Off:     Not Set
                                          corporation, and DOES 4 through 50,
                                     20                                           Motion Cut-Off:        Not Set
                                          inclusive,
                                                                                  Trial:                 Not Set
                                     21                             Defendants.
                                     22   AND RELATED COUNTER-CLAIM.
                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                    Order Re Stipulated Protective
                                                                                                                            Order
                                      1          Having considered the papers, and finding that good cause exists, the Parties’
                                      2   Motion for Entry of a Stipulated Protective Order is granted.
                                      3

                                      4   IT IS SO ORDERED.
                                      5

                                      6
                                           Dated:     March 12, 2020
                                      7                                                          Paul L. Abrams
                                      8
                                                                                          United States Magistrate Judge

                                      9
1888 CENTURY PARK EAST, SUITE 1000




                                     10
      LOS ANGELES, CA 90067




                                     11
        LATHROP GPM LLP




                                     12

                                     13

                                     14

                                     15

                                     16
                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28
                                                                                                          Order Re Stipulated Protective
                                                                                                                                  Order
                                          32405251
